       Case 1:18-cr-00328-KPF Document 378 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              18 Cr. 328 (KPF)

ANILESH AHUJA,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 29, 2020, the Court received a motion for compassionate

release, from Anilesh Ahuja, pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion

has been filed under seal as it contains information about Mr. Ahuja’s medical

condition. The Government is hereby ORDERED to respond on or before July

9, 2020. If Mr. Ahuja wishes to file a reply brief he may do so on or before

July 23, 2020.

      SO ORDERED.

Dated: June 29, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
